Citation Nr: 1505951	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  07-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 30 percent for service-connected acne, effective May 16, 2005.

In October 2009 the Veteran testified before a Veterans Law Judge (VLJ) who is no longer available to consider his appeal.  In June 2012, the Board remanded the claim to offer him a hearing before the VLJ that will ultimately decide his appeal.  Consequently, the Veteran testified before the undersigned VLJ in a video-conference hearing in June 2013.  Transcripts of both hearings are associated with the claims file.

In August 2013, the Board remanded the claim for additional development.  It now returns for further appellate review.

By way of background, an August 1993 rating action granted service connection for acne, assigning a noncompensable disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the August 1993 rating action became final.


FINDING OF FACT

For the entire appeal period, the evidence shows that the Veteran's acne affected more than 40 percent of the entire body or exposed areas.

CONCLUSION OF LAW

The criteria for a 60 percent rating for acne, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2005 that informed him of his duty and the VA's duty for obtaining evidence.  A letter sent in October 2006 met the notification requirements for degree of disability and effective date of the disability set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

While the October 2006 letter was issued after the October 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court) clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the October 2006 letter was issued, the Veteran's claim was readjudicated in the February 2007 statement of the case and March 2014 supplemental statement of the case.  Therefore, any defect with respect to the timing of the notice has been cured.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's identified post-service treatment records and lay statements have been obtained.  

The Board acknowledges that the Veteran's STRs have not been obtained.  Not all medical records must be sought, but only those that are relevant to the Veteran's claim.  To conclude that all medical records are relevant would render the word relevant superfluous in the statute governing VA's duty to assist.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the appeal period before the Board postdates service by a dozen years, the records would not be relevant to the adjudication of this claim.  It is therefore unnecessary to obtain them and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Pursuant to the August 2013 Board remand, a letter was sent to the Veteran in September 2013 asking him to identify and provide a release for private treatment records from Dr. Demos and any other relevant providers.  However, the Veteran did not respond to this request.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To the extent possible, VA has attempted to assist the Veteran.  Accordingly, no further attempts to assist are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992).  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded a VA skin examination in August 2005.  Pursuant to the August 2013 Board remand, skin and scar examinations were provided in December 2013 and January 2014, respectively.  The resulting medical opinions are adequate as they are based on physical examination, interview, and record review.  The Board finds that the agency of original jurisdiction substantially complied with the August 2013 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his acne or scarring has worsened in severity since the most recent examinations in 2013 and 2014.  As such, new examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms and treatment meeting the schedular criteria for a higher rating.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's acne is currently rated 30 percent disabling under DC 7806.  He filed a claim for increased rating on May 16, 2005, contending that a higher rating is warranted.

During the pendency of this appeal, the rating criteria for skin DCs were revised.  See 73 Fed. Reg. 52710 (effective October 23, 2008).  However, because the Veteran did not specifically request consideration under the most recently amended ratings, only the criteria in effect prior to October 23, 2008, need be considered in this instance.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008).

Diagnostic Code 7806 provides a 30 percent rating when 20 to 40 percent of the entire body or exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  The maximum schedular rating of 60 percent is warranted when more than 40 percent of the entire body or exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2004, 2014).  

The evidence, including VA examination reports, VA and private treatment records, hearing testimony, and lay statements from the Veteran, show that for the entire appeal period, more than 40 percent of the exposed areas have been affected by the Veteran's acne.  Thus, a 60 percent rating is warranted.  This is the maximum schedular rating available under DC 7806.

Other diagnostic codes

The Board has considered whether it would be beneficial to the Veteran to rate these symptoms under other diagnostic codes.  Diagnostic Code 7828 specifically addresses acne, but provides a maximum schedular rating of 30 percent.  Therefore a higher rating is not available under this DC.  38 C.F.R. § 4.118, DC 7828.

The Veteran also has acne scarring on his face, neck, chest, and back.  Diagnostic Code 7806 specifically states that the disability should be rated for the skin condition "Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7805, or 7805), depending upon the predominant disability."  38 C.F.R. § 4.118, DC 7806.  (emphasis added)  Thus, the Veteran cannot be rated for both his acne and disfigurement/scarring, but only for the predominant disability.  

The Board has considered whether it would be beneficial to rate the Veteran's disfigurement/scars instead of his acne.  He underwent a VA scars examination in January 2014.  Diagnostic Code 7801 evaluates scars that are deep or cause limited motion, but the VA examination report shows that the Veteran's acne scars are superficial (not associated with underlying soft tissue damage) rather than deep and cause no limitation of motion.  Diagnostic Code 7803 provides a rating for superficial, unstable scars but all of the medical evidence shows that the Veteran's scars are stable.  Diagnostic Code 7805 rates "other" scars on limitation of function of the affected part.  As there is no limitation of function, and as the Veteran's scars can be evaluated under other DCs (as described below), they are not "other" scars.  38 C.F.R. § 4.118, DC 7801, 7803 (2004).  Therefore, these scar codes are inapplicable. 

Diagnostic Code 7800 evaluates disfigurement of the head, face, and neck.  A 10 percent rating is warranted for one characteristic of disfigurement.  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. §4.118, are: a scar 5 or more inches in length; a scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; underlying soft tissue missing in an area exceeding 6 square inches; skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. §4.118, DC 7800, Note (1).

For higher ratings under DC 7800, there must also be visible or palpable tissue loss and either gross distortion or asymmetry of at least one feature or paired set of features (nose, chin, forehead, eyes, eyelids, ears, cheeks, lips); OR more than one characteristic of disfigurement.  A 30 percent rating is warranted for visible or palpable tissue loss and one affected feature (as described above) or two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and two affected features or four or five characteristics of disfigurement.  The maximum 80 percent rating is warranted for visible or palpable tissue loss and three or more affected features or six or more characteristics of disfigurement.  

Under DC 7800, the Veteran would be entitled to a 10 percent rating because he has one characteristic of disfigurement: the skin of his face and neck is hyper-pigmented in an area exceeding six square inches.  However, he would not be entitled to a higher rating under DC 7800 because there is no medical or lay evidence of visible or palpable tissue loss, gross distortion or asymmetry of any features, or any of the other characteristics of disfigurement.

Diagnostic Code 7802 provides a 10 percent evaluation for scars other than head, face, or neck, that are superficial and do not cause limited motion, and have an area of 144 square inches or greater.  Scars on anterior and posterior surfaces of the trunk (i.e., chest and back) will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  The 2014 VA examiner described the scars on the chest and back as "too numerous to count" but because the scarring was not confluent, he could not estimate the area of the scars.  On the anterior trunk, the scars are described as "primarily central chest."  On the posterior trunk, they are described as "over the entire back."  Photographic evidence from the VA scar examination is consistent with these descriptions, and shows areas of scarring of at least 144 square inches on both the chest and back.  Thus the Veteran would be entitled to a 10 percent rating for the chest and a 10 percent rating for the back under DC 7802.  

Under the combined ratings table these three separate 10 percent evaluations for scars would yield a 30 percent disability rating for all of the Veteran's acne scars.  38 C.F.R. § 4.25.  This is less than the 60 percent evaluation warranted for his acne disability.  Therefore, rating the disfigurement/scarring instead of the acne would not result in any benefit to the Veteran.

Based on the foregoing, a 60 percent rating is warranted for the entire appeal period.  38 C.F.R. § 4.118, DC 7806 (2004).

Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Francisco.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's acne affects more than 40 percent of exposed areas, results in scarring, and requires topical therapy and oral antibiotic therapy.  These manifestations are contemplated in the applicable rating criteria.  He testified that he misses work due to acne three or four times a year.  He has not been hospitalized for acne.  The Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of acne symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Finally, the issue of entitlement to a total disability rating based on individual unemployability is not raised because the Veteran does not contend, and the evidence does not show, evidence of unemployability due to his service-connected acne.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 60 percent rating, but no higher, for acne is granted effective May 16, 2005.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


